Exhibit 10.1

 

OVERSTOCK.COM, INC.
RESTRICTED STOCK UNIT GRANT NOTICE
(2005 Equity Incentive Plan)

 

Overstock.com, Inc. (the “Company”), pursuant to its 2005 Equity Incentive Plan
(the “Plan”), hereby grants to the participant under the Plan (the
“Participant”) restricted stock units (“RSUs”) constituting the right to
purchase the number of shares of the Company’s common stock (the “Common Stock”)
set forth below (the “Award”). This Award is subject to all of the terms and
conditions as set forth in this Restricted Stock Unit Grant Notice (the “Grant
Notice”), the Restricted Stock Unit Agreement attached hereto and the Plan, a
copy of which has previously been furnished to the Participant, all of which are
incorporated herein in their entirety.

 

Participant:

 

Mitch Edwards

 

 

 

Date of Grant:

 

May 10, 2016

 

 

 

Number of Shares Subject to Award:

 

29,586 shares

 

 

 

Purchase Price per Share:

 

$0.0001

 

 

 

Total Purchase Price:

 

$2.96

 

 

 

Vesting Schedule:

 

The RSUs vest at the close of business on March 1, 2017, provided Participant
remains employed by the Company until such date, but subject to the acceleration
provisions described below and to the provisions of the Restricted Stock Unit
Agreement attached hereto and the Plan.

 

 

 

Acceleration:

 

The RSUs shall accelerate and vest immediately upon the first of any of the
following to occur:

 

(1)         a Change in Control (as defined in the Plan);

 

(2)         the Company’s termination of Participant’s employment without Cause
(as defined in the Plan); or

 

(3)         a decrease in Participant’s responsibilities from those of Acting
Chief Executive Officer, provided that if any such decrease in Participant’s
responsibilities occurs during 2016, the acceleration of vesting shall not occur
immediately but instead shall occur on

 

--------------------------------------------------------------------------------


 

 

 

                        January 1, 2017, subject, however, to Participant
remaining employed by the Company until such date.

 

 

 

Payment:

 

As described in the Restricted Stock Unit Agreement, the par value for the
shares must be paid in cash, by check or as consideration for past services to
the Company.

 

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to the terms and conditions of this Grant
Notice, the Restricted Stock Unit Agreement and the Plan, and agrees that his or
her signature of this Grant Notice shall also be deemed his or her signature of
the attached Restricted Stock Unit Agreement.  Participant further acknowledges
that as of the Date of Grant, this Grant Notice, the Restricted Stock Unit
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the matters addressed herein and therein and supersede
all prior oral and written agreements relating thereto, with the exception of
any other awards previously granted and delivered to Participant under the Plan.

 

--------------------------------------------------------------------------------


 

 

 

Overstock.com, Inc.

 

Participant

 

 

 

By: Robert P. Hughes

 

Print Name: Mitch Edwards

 

 

 

Title: Senior Vice President, Finance and Risk Management

 

 

 

 

 

 

 

 

Signature:

/s/ Robert P. Hughes

 

Signature:

/s/ Mitch Edwards

 

 

 

 

 

Date: May 10, 2016

 

Date:

May 13, 2016

 

--------------------------------------------------------------------------------


 

OVERSTOCK.COM, INC.
RESTRICTED STOCK UNIT AGREEMENT
(2005 Equity Incentive Plan)

 

1.                                      Grant. The Company hereby grants to the
Participant named in the Restricted Stock Unit Grant Notice attached hereto (the
“Grant Notice”) an award of Restricted Stock Units (“RSUs”), as set forth in the
Grant Notice and subject to the terms and conditions in this Restricted Stock
Unit Agreement (the “Agreement”) and the Company’s 2005 Equity Incentive Plan
(the “Plan”). When the shares of the Company’s common stock (the “Shares”) are
issued pursuant to RSUs which vest in accordance with the terms hereof, the par
value per Share will be deemed paid by the Participant as a result of services
rendered by the Participant prior to the applicable vesting date.  Terms used
but not defined herein have the meanings given them in the Plan.

 

2.                                      Company’s Obligation. Each RSU
represents the right to receive one Share on the vesting date of that RSU.
Unless and until the RSUs vest, the Participant will have no right to receive
any Shares under such RSUs. Prior to actual distribution of Shares pursuant to
any vested RSUs, such RSUs will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

 

3.                                      Vesting Schedule. Subject to paragraph
4, the Participant will vest in the RSUs awarded by this Agreement according to
the vesting schedule specified in the Grant Notice. Accordingly, such vesting
may be tied to the attainment of established Performance Goals and/or the
completion of a specified period of Service Provider status.

 

4.                                      Administrator Discretion. The
Administrator, in its discretion, may accelerate the vesting of any or all of
the RSUs at any time, subject to the terms of the Plan. If so accelerated, such
RSUs will be considered as having vested as of the date specified by the
Administrator.

 

5.                                      Forfeiture upon Termination as Service
Provider. Subject to the acceleration provisions set forth in the Grant Notice,
if the status of the Participant as a Service Provider is terminated for any
reason or no reason prior to vesting, the unvested RSUs awarded by this
Agreement will thereupon terminate and be forfeited at no cost to the Company
and without any payment (in Shares, cash or otherwise) to the Participant.

 

6.                                      Payment upon Vesting. Any RSUs that vest
will be paid to the Participant in Shares on the date those RSUs vest or as soon
thereafter as practicable, subject to the tax withholding provisions of
paragraph 9. For each RSU that vests, the Participant will receive one Share.
Notwithstanding anything herein to the contrary, but subject to the terms of the
Grant Notice, the Participant shall not be permitted, directly or indirectly, to
designate the taxable year in which the Shares shall be issued.

 

7.                                      Payments after Death. Any distribution
or delivery of Shares to be made to the Participant in accordance with the
provisions of this Agreement will, if the Participant is then deceased, be made
to the administrator or executor of the Participant’s estate or the designated
beneficiary or beneficiaries of the RSUs. The Shares shall be issued on the
issuance date determined in accordance with the provisions of paragraph 6. Any
such administrator, executor

 

--------------------------------------------------------------------------------


 

or beneficiary must furnish the Company with (a) written notice of his or her
status as such and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer. The Participant may make a beneficiary designation with
respect to the RSUs by filing the appropriate form with the Administrator or its
designate

 

8.                                      Adjustment in Shares. Should any event
described in Section 16(a) of the Plan occur, then equitable adjustments shall
be made by the Administrator to the total number and/or class of securities
issuable pursuant to this Award as permitted by the Plan. Such adjustments shall
be made in such manner as the Administrator deems appropriate so as to prevent
dilution or enlargement of the benefits intended to be made available hereunder.

 

9.                                      Withholding of Taxes. When the Shares
are issued as payment for vested RSUs, the Company will withhold a portion of
the Shares that have an aggregate Fair Market Value sufficient to pay the
minimum federal, state and local income, employment and any other applicable
taxes required to be withheld by the Company, unless the Company, in its sole
discretion, either requires or otherwise permits the Participant to make
alternate arrangements satisfactory to the Company for such withholdings in
advance of the arising of any withholding obligations. The number of Shares
withheld pursuant to the prior sentence will be rounded up to the nearest whole
Share, with no cash payment due the Participant for the value of any Share
withheld in excess of the tax obligation as a result of such rounding.
Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until satisfactory arrangements (as determined by the Company)
have been made by the Participant with respect to the payment of any income and
other taxes which the Company determines must be withheld or collected with
respect to such Shares. In addition and to the maximum extent permitted by law,
the Company (or the employing Subsidiary) has the right to retain without notice
from salary or other amounts payable to the Participant, cash having a
sufficient value to satisfy any tax withholding obligations that the Company
determines cannot be satisfied through the withholding of otherwise deliverable
Shares. All income and other taxes related to the RSU award and any Shares
delivered in payment thereof are the sole responsibility of the Participant. By
accepting this RSU award, the Participant expressly consents to the withholding
of Shares and to any additional cash withholding as provided for in this
paragraph 9.

 

10.                               Rights as Stockholder. Neither the Participant
nor any person claiming under or through the Participant will have any of the
rights or privileges of a stockholder of the Company in respect of any Shares
deliverable hereunder unless and until Shares have been issued in accordance
with paragraphs 6 or 7, recorded on the records of the Company or its transfer
agents or registrars, and delivered to the Participant (including through
electronic delivery to a brokerage account).

 

11.                               No Right to Employment. The Participant’s
employment or other Service Provider status with the Company and its
Subsidiaries is on an at-will basis only. Accordingly, the terms of the
Participant’s employment or other Service Provider status with the Company and
its Subsidiaries will be determined from time to time by the Company or the
Subsidiary employing or retaining the Participant (as the case may be), and the
Company or the Subsidiary will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment or service
relationship of the Participant at any time for any reason whatsoever, with or
without good cause or notice.

 

2

--------------------------------------------------------------------------------


 

12.                               Address for Notices. Any notice to be given to
the Company under the terms of this Agreement must be addressed to the Company
at 6350 South 3000 East, Salt Lake City, Utah 84121, Attn: Stock Administration,
or at such other address as the Company may hereafter designate in writing or
electronically.

 

13.                               Restrictions on Sale of Securities. Subject to
the provisions of paragraph 15, the Company shall use its reasonable efforts to
assure that the offering of Shares to be issued in payment of the vested RSUs is
registered under the federal securities laws or qualifies for an available
exemption from such registration requirements. However, any sale of any Shares
by the Participant will be subject to the Company’s Insider Trading Policy as
amended from time to time and any other policies adopted by the Company relating
to the sale of Company Common Stock and any market blackout-period that may be
imposed by the Company.  Further, the Participant is solely responsible for
ensuring that any sale complies with all applicable securities laws.

 

14.                               Binding Agreement. Subject to the limitation
on the transferability of this grant contained herein, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

15.                               Additional Conditions to Issuance of Stock. If
at any time the Company determines, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to the Participant (or his or her estate or beneficiary), such issuance
will not occur unless and until such listing, registration, qualification,
consent or approval have been effected or obtained, free of any conditions not
acceptable to the Company. The Company will make all reasonable efforts to meet
the requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority. In no
event, however, shall any Shares be issued in contravention of applicable
federal and state securities laws or other regulatory requirements.

 

16.                               Plan Governs. This Agreement and the Grant
Notice are subject to all terms and provisions of the Plan. In the event of a
conflict between one or more provisions of this Agreement or the Grant Notice
and one or more provisions of the Plan, the provisions of the Plan will govern.

 

17.                               Administrator Authority. The Administrator
will have the power to interpret the Plan and this Agreement and the Grant
Notice and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules (including, but not limited to, the determination of whether or
not any RSUs have vested). All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other persons. No member of the
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, the Grant Notice or
this Agreement.

 

18.                               Captions. Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

3

--------------------------------------------------------------------------------


 

19.                               Agreement Severable. In the event that any
provision in this Agreement is held invalid or unenforceable, such provision
shall be severable from, and such invalidity or unenforceability shall not have
any effect on, the remaining provisions of this Agreement.

 

20.                               Modifications to the Agreement. This
Agreement, together with the Grant Notice, constitutes the entire understanding
of the parties regarding the subjects covered. The Participant expressly
warrants that he or she is not accepting this Agreement or the Grant Notice in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Agreement, the Grant Notice or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan,
the Grant Notice or this Agreement, the Company reserves the right to amend this
Agreement, including the Grant Notice, as it deems necessary or advisable, in
its sole discretion and without the consent of the Participant, to comply with
applicable law, including without limitation Section 409A of the Code or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A of the Code prior to the actual payment of Shares pursuant to this
RSU award.

 

21.                               Amendment, Suspension or Termination of the
Plan. By accepting this RSU award, the Participant expressly warrants that he or
she has received a right to purchase stock under the Plan, and has received,
read and understood a description of the Plan. The Participant understands that
the Plan is discretionary in nature and may be modified, suspended or terminated
by the Company at any time.

 

22.                               Electronic Delivery. The Company may, in its
sole discretion, decide to deliver any notices required or permitted hereunder
or under the Plan and any documents related to RSUs awarded under the Plan or
future RSUs that may be awarded under the Plan by electronic means or request
the Participant’s consent to participate in the Plan by electronic means. By
accepting this RSU award, the Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

23.                               Notice of Governing Law. This RSU award shall
be governed by, and construed in accordance with, the laws of the State of Utah
without regard to principles of conflict of laws.

 

24.                               Section 409A.  Payments under this Agreement
are intended to be exempt from, or comply with, the provisions of Section 409A
of the Internal Revenue Code of 1986 (“Section 409A”) and this Agreement shall
be administered and construed accordingly. If any payment, compensation or other
benefit provided to the Participant in connection with his or her employment
termination is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Participant is
a specified employee as defined in Section 409A(2)(B)(i), no part of such
payments shall be paid before the day that is six (6) months plus one (1) day
after the date of termination (the “New Payment Date”). The aggregate of any
payments that otherwise would have been paid to the Participant during the
period between the date of termination and the New Payment Date shall be paid to
the Participant in a lump sum on such New Payment Date.

 

4

--------------------------------------------------------------------------------